DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species requirement in the reply filed on 11-30-2021 is acknowledged.  The traversal is on the ground(s) that t paragraph 72 teaches that the two embodiments of figures 1 and 9 may be used together.  All claims have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim says that the first waveguide measures between 15 microns and 100 microns. It continues that the first taper is between the first directional coupler and the output coupler. The claim does not make it clear that the first taper is part of the first waveguide. It appears that it is the first taper that is actually 15-100 microns at the coupler, which is not presently clear from the claims. The applicant has explained that this is the case, but it is not clear from the present claims. 
In regard to claim 2, while the inventive concept of the application appears to be combining the fundamental mode and the first order mode at the coupler, the claims merely state that the waveguide is “configured to support a fundamental mode and a first order mode”. Nowhere is a fundamental mode introduced into the waveguide. The first order mode is introduced by the coupler. In that the fundamental mode is not provided in the claim, there is ambiguity whether the claim positively recites it. While the output coupler is configured to couple light of both the fundamental mode and the first order mode out of the waveguide into an optical fiber (last three lines of claim 2 and also claim 15), the fundamental mode has never been provided anywhere in the claim. So it is unclear how the output coupler can provide a signal that has never been positively claimed (provided) earlier in the claim. This is corrected by claim 16. 
In regard to claim 9, the claim 1 says that the waveguide measures between 15 microns and 100 microns. Claim 9 says that the first taper is between the first directional coupler and the output coupler. The claims do not make it clear that the taper is part of the waveguide. It appears that it is the taper that is actually 15-100 microns at the coupler, which is not presently clear from the claims. The applicant has 
In regard to claim 10 which claims that the second directional coupler couples an optical signal into a higher order mode of the waveguide, claim 2 specifies that the waveguide supports a fundamental mode and a first order mode. It does not specify that the waveguide supports a higher order mode. It would appear that claims 2 should also specify that the waveguide supports a higher order mode.
In regard to claim 11, it appears that the 15-100 microns attributed to the waveguide, are really on the first taper. Similar to the rejection of claim 9, if the tapers are part of the waveguide, this should be clear from the claims. 
	In regard to claim 12, while the second waveguide is configures to support fundamental mode and a first order mode, these are never positively recited as being provided in the claim. It is not abundantly clear how the output coupler can couple to a fiber modes that have not been claimed as positively provided to the second waveguide. 
In regard to claim 18, the tapers are part of the waveguides that provide the expanding of claim 18. Yet from the claims, it appears that this is done in relation to the couplers. The claims should make clear that this is done by the waveguide (not in relation to the coupler), or the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koonen et al (2016/0306115) in view of Li et al (2016/197376).
In regard to claim 2, Koonen et al teach a device for optical communication (figure 9), comprising: a waveguide (waveguide below label b-p1) configured to guide light to an output coupler, wherein: the waveguide is configured to support a fundamental mode and a first-order mode (LP11b-p and Lp01-p are coupled into the waveguide); the fundamental mode and the first-order mode are transverse modes (paragraph 34); a directional coupler (coupler that provides the signal to the waveguide by b-p1 is shown as directional) configured to couple an optical signal into the first-order mode of the waveguide, and the output coupler comprising a grating (top grating that receives this signal), wherein the grating is configured to couple light of both the fundamental mode and the first-order mode out of the waveguide into an optical fiber (paragraph 35).

Koonen et al do not specifically teach that the coupler is adiabatic. There is no discussion of addressing heat caused by the coupler in figure 9. Paragraph 63 specifies that there is no need for phase tuning section. So it appears obvious, if not inherent, that non adiabatic couplers would cause a change in refractive index that would affect this signal. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an adiabatic  coupler for the purpose of avoiding issues of the coupler changing the signals, with a known equivalent, since these were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Koonen et al do not specifically teach that the coupler is asymmetrical. The examiner is relying on common knowledge in the art that asymmetrical couplers are used to combine two signals. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use an asymmetrical coupler, since these were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Although Koonen et al do not specifically teach and the core has a width, measured at the output coupler, equal to or greater than 15 microns and equal to or less than 100 microns; Li et al teach that it is well known to use a taper that is 10-20 microns based on the width of the grating that it is provided rlined. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
In regard to claim 6, see paragraph 46 of Koonen et al. They teach that their planar waveguide is fabricated using silicon. The examiner is relying on common knowledge in the art that it is well known for waveguides to comprise crystalline silicon. 
 In regard to claim 9, Koonen et al teach tapers that attached to the waveguide with label b-p1 and the grating which adiabatically expand light propagating from the directional coupler toward the output coupler.
	In regard to “wherein the grating is configured to couple both the fundamental mode and the first-order mode out of the waveguide with an efficiency equal to or better than -7 decibels” of claim 15, this is an intended result. There is no structure recited with sufficient detail to achieve the claimed result, the claim element would not be limited by a mere expression of intended result. In that Koonen et al teaches the same elements of the claims, the intended use read on Z.
. 

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koonen et al (2016/0306115) in view of Li et al (2016/197376) as applied to claim2 above, and further in view of Chen et al (reference 3 on the IDS of 7-15-2021).
In regard to claim 3, with regard to an insulation layer, see the last paragraph on page 2146 of Chen et al. They teach SOI (silicon on insulator) and examiner is relying on common knowledge in the art that it is well known to integrate a device with a having an insulating layer between the device layer and the substrate.  Chen also teach a plurality of teeth defining a plurality of grooves (see figures 2 and 5); the plurality of teeth and the plurality of grooves define a plurality of periods (shown in figure 5), wherein a period is a width of one tooth (shown as 575nm in figure 5) of the plurality of teeth and one groove of the plurality of grooves. In regard to “the plurality of periods have values that oscillate about an average width of the plurality of periods” of claim 3, this is an intended result. There is no structure recited with sufficient detail to achieve the claimed result, the claim element would not be limited by a mere expression of intended result. In that Chen et al teach the same elements of the claims, the intended use read on Chen et al. While Koonen et al do not teach specifics about their grating, Chen et al teach that it is well known in a similar grating used to launch signals into a fiber. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use the specifics teachings of a grating of Chen et al in the system of Koonen et al, since Chen teaches that these features are well known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
In regard to claim 5, Chen et al discusses using octagonal holes because they are easier to fabricate. He appears to teach that circular holes are a possibility. While he teaches that circular holes would be more expensive, this does not teach that circular holes would not be used. Circular holes do not have the sharper corners as discussed are a problem with rectangular holes. 
In regard to claim 8, Chen et al show walls in the semiconductor material forming holes in the semiconductor material (figure 5, there are walls in the holes) . 
7 is rejected under 35 U.S.C. 103 as being unpatentable over Koonen et al (2016/0306115) in view of Li et al (2016/197376) as applied to claim2 above, and further in view of Roelkens et al (newly cited).
Although Koonen et al do not specifically teach that their grating comprising a layer of polycrystalline silicon contacting the crystalline silicon, see the abstract of Roelkens et al. They teach that adding a polysilicon layer reshapes the grating structure which changes diffractions properties. See also the last two sentences of the introduction. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to provide a polysilicon layer on the waveguide layer for the purpose of increasing coupling efficiency (last 2 sentences of the introduction, section 1), since Roelkens et al teach this it is well known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	 
Allowable Subject Matter
Claims 17 and 19-20 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


	
GRATING COUPLER AND PREPARATION METHOD THEREFOR
DOCUMENT ID
WO 2016197376 A1
DATE PUBLISHED
2016-12-15
INVENTOR INFORMATION
NAME
LI, MING
TU, Xin
FU, Hongyan
Abstract
A grating coupler and preparation method therefor. The grating coupler comprises: a substrate layer (0), a lower confining layer (1), a waveguide core layer (2) and an upper confining layer (3) which are sequentially arranged. The waveguide core layer (2) comprises a submicron waveguide (4), a first tapered waveguide (5) and a waveguide array (6). The waveguide array (6) comprises at least two waveguide groups; the waveguide group comprises at least one waveguide chain; the waveguide chain comprises at least two waveguides of different widths; and the waveguides in the waveguide chain are connected to one another. Widths and arrangement structures of the waveguides in the waveguide chain of the same waveguide group are the same, and widths and/or arrangement structures of the waveguides in the waveguide chains of different waveguide groups are different. One end of the waveguide chain in the waveguide array (6) is connected to a wide end of the first tapered waveguide (5), and a narrow end of the first tapered waveguide (5) is connected to the submicron waveguide (4). The grating coupler can increase bandwidths.
Description
INVENTION-TITLE
Technical field

Background technique
The Photonic Integrated Circuit (PIC) chip is fabricated on a silicon layer on an insulating substrate by using a communication device such as a laser, a modulator, and a detector prepared on different material substrates (Silicon On Insulator, SOI). The combination of silicon-based photonics and optical communication technology is an important technology to further promote global informationization. The silicon-based PIC chip can input or output an optical signal by coupling to perform optical signal interaction with an external device. Among them, a commonly used coupling method is that the grating coupler uses the top surface or the bottom surface of the silicon-based PIC chip as an incident surface, and externally inputs an external optical signal into the silicon-based PIC chip by diffraction, or internally the silicon-based PIC chip. The optical signal is output to the outside of the silicon-based PIC chip.
The bandwidth of the grating coupler characterizes the spectral range of the optical signal that can be coupled by the grating coupler. The larger the bandwidth, the larger the spectral range of the optical signal that can be coupled, and the greater the amount of information that can be transmitted. . However, the bandwidth of conventional grating couplers in the prior art tends to be small. For example, a top view of a conventional grating coupler in the prior art can be seen in FIG. 1, and a normalized transmission spectrum can be seen in FIG. The normalized transmission spectrum shows the correspondence between the transmission energy of the grating coupler and the wavelength of the optical signal, which indicates the correspondence between the coupling efficiency of the grating coupler and the wavelength of the optical signal. Among them, the wavelength of the energy loss in the normalized transmission spectrum is the wavelength with the highest coupling efficiency of the grating coupler, which can be called the coupling center wavelength of the grating coupler, and the coupling of the grating coupler to the optical signal with the wavelength near the coupling center wavelength The higher the efficiency. It can be seen from Fig. 2 that the coupling center 
Summary of the invention
The embodiment of the invention provides a grating coupler and a preparation method thereof, which can solve the problem of small bandwidth of the conventional grating coupler in the prior art.
In order to achieve the above object, embodiments of the present invention adopt the following technical solutions:
In a first aspect, a grating coupler is provided, comprising:
a substrate layer, a lower confinement layer, a waveguide core layer and an upper confinement layer arranged in sequence;
The waveguide core layer includes a submicron waveguide, a first tapered waveguide, and a waveguide array;
The waveguide array includes at least two waveguide groups, the waveguide group includes at least one waveguide chain, the waveguide chain includes at least two waveguides having different widths, and the waveguides in the waveguide chain are connected to each other, the same waveguide The width and arrangement of the waveguides in the waveguide chain included in the group are the same, and the width and/or the arrangement of the waveguides in the waveguide chain included in the waveguide group are different;
Wherein one end of the waveguide chain in the waveguide array is connected to one end of the first tapered waveguide, and a narrow end of the first tapered waveguide is connected to the sub-micron waveguide.
In conjunction with the first aspect, in a first possible implementation of the first aspect, adjacent two waveguides in the waveguide chain have 
In conjunction with the first possible implementation of the first aspect, in a second possible implementation manner of the first aspect, the waveguide array includes a first waveguide group and a second waveguide group, where the first waveguide group includes a waveguide chain, the second waveguide group comprising a second waveguide chain;
The first waveguide chain includes a first waveguide and a second waveguide, the first waveguide and the second waveguide being different in width and adjacent to each other;
The second waveguide chain includes a third waveguide and a fourth waveguide, the third waveguide and the fourth waveguide are different in width and adjacent to each other;
The first waveguide and the third waveguide have different widths and are adjacently arranged;
The second waveguide and the fourth waveguide have different widths and are adjacently arranged.
In conjunction with the first aspect to any one of the second possible implementations of the first aspect, in a third possible implementation of the first aspect, the waveguide in the waveguide array comprises a horizontally polarized TE Polarization-dependent waveguides and vertically polarized TM polarization-dependent waveguides;
Wherein the coupling efficiency of the TE polarization-dependent waveguide when transmitting an optical signal of a TE polarization mode of a specified center wavelength is greater than a first predetermined threshold; the TM polarization-related wave The coupling efficiency when transmitting the optical signal of the TM polarization mode of the specified center wavelength is greater than the first predetermined threshold.

Wherein the waveguides in the TE polarization-dependent waveguide chain are all TE polarization-related waveguides, and the waveguides in the TM polarization-dependent waveguide chain are all the TM polarization-related waveguides.
In conjunction with the third possible implementation of the first aspect, in a fifth possible implementation manner of the first aspect, the TE polarization-related waveguide and the TM polarization-related waveguide are adjacent to each other in the waveguide array .
In conjunction with the second possible implementation of the first aspect, in a sixth possible implementation manner of the first aspect, the first waveguide and the fourth waveguide are TM polarization-related waveguides, and the second The waveguide and the third waveguide are TE polarization dependent waveguides.
With reference to any one of the first aspect to the second possible implementation of the first aspect, in a seventh possible implementation of the first aspect, the waveguide in the waveguide array comprises a polarization-independent waveguide The polarization-independent waveguide has a polarization-dependent loss PDL that is less than a second predetermined threshold when transmitting an optical signal of a TE polarization mode of a specified center wavelength and transmitting an optical signal of a TM polarization mode of a specified center wavelength.
In conjunction with the seventh possible implementation of the first aspect, in an eighth possible implementation manner of the first aspect, the coupling efficiency of the polarization-independent waveguide when transmitting the optical signal of the TE polarization mode of the specified center wavelength is greater than And a third preset threshold, and a coupling efficiency when transmitting the optical signal of 
In conjunction with the eighth possible implementation of the first aspect, in a ninth possible implementation of the first aspect, the waveguides in the waveguide array are all polarization independent waveguides.
With reference to the first aspect to any one of the ninth possible implementation manners of the first aspect, in a tenth possible implementation manner of the foregoing aspect,
a second tapered waveguide for connecting the waveguides having different widths in the waveguide chain.
In combination with the first aspect to any one of the tenth possible implementation manners of the first aspect, in the eleventh possible implementation manner of the first aspect, the waveguide chains are arranged in parallel;
Alternatively, the waveguide chains are arranged at an angle to form a fan-ring waveguide array.
With reference to any one of the first aspect to the eleventh possible implementation manner of the first aspect, in the twelfth possible implementation manner of the first aspect, the waveguide in the waveguide array is a strip waveguide , ridge waveguide or slot waveguide.
In a second aspect, a method of fabricating a grating coupler is provided, including:
Preparing a substrate layer;
Forming a lower confinement layer on the basis of the substrate layer;
Forming a waveguide core layer on the basis of the lower confinement layer, the waveguide core layer including a submicron waveguide, a first tapered waveguide, and a waveguide array; the waveguide array includes at least two waveguide groups, the waveguide group including 
Wherein one end of the waveguide chain in the waveguide array is connected to one end of the first tapered waveguide, and a narrow end of the first tapered waveguide is connected to the sub-micron waveguide;
On the basis of the waveguide core layer, an upper confinement layer is prepared.
In conjunction with the second aspect, in a first possible implementation of the second aspect, the preparing the waveguide core layer comprises:
Preparing the waveguide;
Connecting at least two of the waveguides having different widths to form the waveguide chain;
Aligning the waveguide chains into the waveguide array such that the waveguide array includes at least two of the waveguide groups, the waveguide group including at least one waveguide chain, and the same waveguide group includes waveguides in the waveguide chain The width and the arrangement are the same, and the width and/or the arrangement of the waveguides in the waveguide chain included in the waveguide group are different;
Connecting one end of the waveguide chain in the waveguide array to one end of the first tapered waveguide, connecting a narrow end of the first tapered waveguide to the sub-micron waveguide, thereby forming the waveguide core Floor.
With reference to the second aspect or the first possible implementation manner of the second aspect, in a second possible implementation 
With reference to any one of the second aspect to the second possible implementation of the second aspect, in a third possible implementation of the second aspect, the waveguide in the waveguide array comprises a horizontally polarized TE Polarization-dependent waveguides and vertically polarized TM polarization-dependent waveguides;
Wherein the TE polarization-dependent waveguide has a coupling efficiency greater than a first predetermined threshold when transmitting an optical signal of a TE polarization mode of a specified center wavelength; and the TM polarization-dependent waveguide transmits a light of a TM polarization mode of a specified center wavelength The coupling efficiency at the time of the signal is greater than the first predetermined threshold.
With reference to any one of the second aspect to the second possible implementation of the second aspect, in a fourth possible implementation of the second aspect, the waveguide in the waveguide array comprises a polarization-independent waveguide The polarization-independent waveguide has a polarization-dependent loss PDL that is less than a second predetermined threshold when transmitting an optical signal of a TE polarization mode of a specified center wavelength and transmitting an optical signal of a TM polarization mode of a specified center wavelength.
With reference to the fourth possible implementation of the second aspect, in a fifth possible implementation manner of the second aspect, the coupling efficiency of the polarization-independent waveguide is greater than that of transmitting a TE signal of a specified central wavelength in a polarization mode And a third preset threshold, and a coupling efficiency when transmitting the optical signal of the TM polarization mode of the specified center wavelength is greater than the third preset threshold.
In conjunction with the second aspect to the fifth possible implementation of the second aspect, in a sixth possible implementation 
Embodiments of the present invention provide a grating coupler and a method for fabricating the same, comprising at least two waveguide groups in a waveguide array of a grating coupler waveguide core layer, each waveguide group including at least one waveguide chain, each waveguide chain including at least two Waveguides of different widths, such that the grating coupler can include a plurality of waveguides of different widths, can correspond to a plurality of different effective refractive indices, thereby generating a plurality of coupling center wavelengths and a normalized transmission spectrum. Thus, the total normalized transmission spectrum of the grating coupler is a superposition of the sub-normalized transmission spectra of a plurality of waveguides of different widths, compared to the normalized transmission spectrum of a conventional grating coupler that typically includes only one width of the waveguide. Ratio, provided by the embodiment of the present invention The grating coupler can significantly increase the bandwidth, thereby solving the problem of the small bandwidth of the conventional grating coupler in the prior art.
DRAWINGS
In order to more clearly illustrate the embodiments of the present invention or the technical solutions in the prior art, the drawings used in the embodiments or the description of the prior art will be briefly described below. Obviously, the drawings in the following description are only It is a certain embodiment of the present invention, and other drawings can be obtained from those skilled in the art without any creative work.
1 is a top plan view of a conventional grating coupler in the prior art;
2 is a normalized transmission spectrum of a conventional grating coupler in the prior art;
3 is a schematic diagram of coupling optical signals in an optical fiber through a grating coupler according to an embodiment of the present invention;

FIG. 5 is a top plan view of another grating coupler waveguide core layer according to an embodiment of the present invention; FIG.
FIG. 6 is a normalized transmission spectrum of a grating coupler according to an embodiment of the present invention; FIG.
FIG. 7 is a schematic diagram of a coupling effect of a grating coupler on an optical signal according to an embodiment of the present invention; FIG.
FIG. 8 is a top plan view of still another grating coupler waveguide core layer according to an embodiment of the present invention; FIG.
FIG. 9 is a top plan view of another grating coupler waveguide core layer according to an embodiment of the present invention; FIG.
FIG. 10 is a top plan view of still another grating coupler waveguide core layer according to an embodiment of the present invention; FIG.
11 is a top plan view of still another grating coupler waveguide core layer according to an embodiment of the present invention;
FIG. 12 is a schematic diagram of a mode field distribution of a polarization-independent symmetric waveguide pair TE and TM polarization modes according to an embodiment of the present invention; FIG.
FIG. 13 is a schematic diagram of a mode field distribution of a polarization-independent slot waveguide pair TE and TM polarization modes according to an embodiment of the present invention; FIG.
14 is a top plan view of another grating coupler waveguide core layer according to an embodiment of the present invention;
15 is a top plan view of still another grating coupler waveguide core layer according to an embodiment of the present invention;

FIG. 17 is a flowchart of a method for preparing a waveguide core layer of a grating coupler according to an embodiment of the present invention.
Reference mark:
0-substrate layer; 1-lower confinement layer; 2-waveguide core layer; 3-upper confinement layer; 4-submicron waveguide; 5-first pyramidal waveguide; 6-waveguide array; 71-first waveguide group; - a second waveguide group; 73 - a third waveguide group; 74 - a fourth waveguide group; 75 - a fifth waveguide group; 76 - a sixth waveguide group; 81 - a first waveguide chain; 82 - a second waveguide chain; Third waveguide chain; 84-fourth waveguide chain; 85-fifth waveguide chain; 86-sixth waveguide chain; 87-seventh waveguide chain; 88-eighth waveguide chain; 89-ninth waveguide chain; a waveguide; 92-second waveguide; 93-third waveguide; 94-fourth waveguide; 10-second tapered waveguide; 11-fiber; 12-normal; 13-angle of the axis of the fiber and the normal.
detailed description
The technical solutions in the embodiments of the present invention are clearly and completely described in the following with reference to the accompanying drawings in the embodiments of the present invention. It is obvious that the described embodiments are only a part of the embodiments of the present invention, but not all embodiments. All other embodiments obtained by those skilled in the art based on the embodiments of the present invention without creative efforts are within the scope of the present invention.
In the description of the present invention, it is to be understood that the orientation or positional relationship of the terms "upper", "lower" and the like is based on the orientation or positional relationship shown in the drawings, and is merely for convenience of description of the present invention and simplified description. Instead of indicating or implying that 
The grating coupler mainly uses an optical device that couples light signals by diffraction and diffraction characteristics composed of a plurality of waveguide arrangements, thereby satisfying the basic grating equation: [AltContent: rect] n .sub.eff represents the effective refractive index of the waveguide in the grating, characterizing the phase velocity of the optical signal that can be transmitted in the waveguide. The parameters (such as width) of the waveguide are different, and the corresponding effective refractive index is different; since the conventional grating usually includes a width The waveguide, thus Λ generally represents the coupling center wavelength of the waveguide in the grating, ie the wavelength with the highest coupling efficiency in the normalized transmission spectrum of the waveguide; k .sub.0 represents the wave vector in vacuum; n .sub.c represents the waveguide cladding refractive index; θ represents The angle of incidence of the light signal. That is to say, the effective refractive index of the waveguide in the grating coupler and the coupling center wavelength of the waveguide have the above corresponding relationship.
In addition, the optical signal may include a Transverse Electric (TE) polarization mode and a Vertical Polarization (TM) polarization mode, and the optical signals of different polarization modes are different due to different characteristics, boundary conditions, and the like. The effective refractive index of the waveguide when transmitting optical signals of different polarization modes is also different. That is to say, in different polarization modes, the width of the waveguide has a different correspondence with the effective refractive index.
Since the effective refractive index of the waveguide has a corresponding relationship with the coupling center wavelength, the different polarization modes of the optical signal and the different widths of the waveguide affect the effective refractive index of the waveguide. Thus, the coupling center wavelength of the grating coupler is related to the width of the waveguide in the grating and the polarization mode of the optical signal.

An embodiment of the present invention provides a grating coupler, which may include:
a substrate layer, a lower confinement layer, a waveguide core layer and an upper confinement layer arranged in sequence; the waveguide core layer may comprise a submicron waveguide, a first conical waveguide and a waveguide array; the waveguide array may comprise at least two waveguide groups, the waveguide group comprising at least a waveguide chain, the waveguide chain may comprise at least two waveguides of different widths, the waveguides in the waveguide chain are connected to each other, the waveguides included in the same waveguide group have the same width and arrangement structure, and the waveguides included in the different waveguide groups are waveguides. The width and / or arrangement is different. Wherein one end of the waveguide chain in the waveguide array is connected to one end of the first tapered waveguide, and the narrow end of the first tapered waveguide is connected to the sub-micron waveguide.
In the grating coupler, the refractive index of the material used for the lower confinement layer and the material used for the upper confinement layer The refractive index is smaller than the refractive index of the material used for the waveguide core layer, and thus can satisfy the total reflection condition, so that the optical signal diffracted into the grating coupler is confined between the upper confinement layer and the lower confinement layer due to total reflection, thereby passing through the waveguide core The layer is transmitted. The waveguide core and substrate layers are typically silicon materials, the upper confinement layer and the lower confinement layer are typically silicon dioxide materials, and the upper confinement layer is typically a transparent material. Of course, the specific materials used in each part of the 
In the waveguide core layer of the grating coupler, the waveguide array forms a grating, and the waveguides in the waveguide array may be arranged periodically or pseudo-periodically, and the formed grating may be a uniform grating or a non-uniform grating, which is not limited herein. . Wherein, the first tapered waveguide for connecting the waveguide array and the sub-micron waveguide can reduce the energy loss when the optical signal is converted from the grating region formed by the waveguide array to the sub-micrometer waveguide region. One end of the sub-micron waveguide not connected to the first tapered waveguide is connected to the optical device, thereby inputting an optical signal external to the input chip to the optical device through a grating coupler on the chip, or outputting an optical signal in the optical device to the optical device external.
Since the waveguide array may include at least two different waveguide groups, each waveguide group may include at least one waveguide chain, each of the waveguide chains may include at least two waveguides having different widths, and the width of the waveguide in the waveguide chain included in the same waveguide group The arrangement structure is the same, and the waveguides included in the different waveguide groups have different widths and/or arrangement structures of the waveguides, and thus the grating coupler may include a plurality of waveguides having different widths.
Moreover, since the effective refractive indices of the waveguides having different widths are different, the plurality of waveguides having different widths can correspond to a plurality of different effective refractive indices, thereby generating a plurality of coupling center wavelengths and sub-normalization corresponding to the plurality of coupling center wavelengths. Transmission spectrum. Therefore, the total normalized transmission spectrum of the grating coupler is a superposition of sub-normalized transmission spectra of different coupling center wavelengths produced by a plurality of waveguides of different widths. The 3dB wavelength range in the total normalized transmission spectrum of the grating coupler provided by the embodiment of the present invention is compared with the normalized transmission spectrum of a conventional 
Illustratively, referring to FIG. 3, a schematic diagram of coupling an optical signal in an optical fiber through a grating coupler is provided. The grating coupler is a substrate layer 0, a lower confinement layer 1, a waveguide core layer 2, and an upper confinement layer 3 from the bottom layer to the top layer. Optical fiber 11 carrying optical signal Usually located above the confinement layer on the grating coupler, corresponding to the upper side of the waveguide array in the waveguide core layer, and near the end of the waveguide array not connected to the first conical waveguide, the axis of the optical fiber and the normal to the plane of the grating coupler 12 The resulting angle 13 is typically 5-15°. The optical signal in the fiber passes through the transparent upper confinement layer in the grating coupler to the surface of the waveguide core layer, thereby being coupled into the grating coupler through the waveguide array in the waveguide core layer. It should be noted that the embodiment of the present invention is only an example of an optical fiber. The carrier for the optical signal to be coupled is not limited. For example, it may be a fiber bundle, an optical waveguide, or the like.
Illustratively, a top view of a grating coupler waveguide core layer provided by an embodiment of the present invention can be seen in FIG. 4. The waveguide core layer may include a sub-micron waveguide 4, a first tapered waveguide 5, and a waveguide array 6. The waveguide array 6 may include a first waveguide group 71 and a second waveguide group 72. The first waveguide group 71 includes a first waveguide chain 81 and the second waveguide group 72 includes a second waveguide chain 82. The first waveguide chain 81 includes a first waveguide 91 and a second waveguide 92 having different widths, and the second waveguide chain 82 includes a third waveguide 93 and a fourth waveguide 94 having different widths. In addition, the first waveguide group 71 may further include a third waveguide chain 83 and a fifth waveguide chain 85 having the same width and arrangement structure as the waveguides in the first waveguide chain 81; the second waveguide group 72 may further include a second waveguide chain The 
Preferably, the widths of adjacent two waveguides in the waveguide chain may be different, and the widths of two adjacent waveguides located on adjacent waveguide chains are different. In this way, the waveguides of different widths in the waveguide array can be staggered, so that the area of the waveguide core layer can be utilized as much as possible, the area waste is reduced, the structure is more compact, the number of waveguides is increased, and the waveguide is in the waveguide core layer. The distribution rate increases the coupling efficiency of the grating coupler.
For example, on the basis of the waveguide core layer of the structure shown in FIG. 4, a top view of the grating coupler waveguide core layer in which the waveguides having different widths are staggered can be seen in FIG. 5. The first waveguide 91 and the second waveguide 92 have different widths and are adjacently arranged; the second waveguide chain 82 includes a third waveguide 93 and a fourth waveguide 94, and the third waveguide 93 and the fourth waveguide 94 have different widths and adjacent The first waveguide 91 and the third waveguide 93 have different widths and are adjacently arranged; the second waveguide 92 and the fourth waveguide 94 have different widths and are adjacently arranged. In addition, the first waveguide group 71 may further include a third waveguide chain having the same width and arrangement as the waveguide in the first waveguide chain 81. 83. A fifth waveguide chain 85, a seventh waveguide chain 87, and a ninth waveguide chain 89. The second waveguide group 72 may further include a fourth waveguide chain 84, which is the same as the width and arrangement structure of the waveguides in the second waveguide chain 82. Six waveguide chains 86 and an eighth waveguide chain 88. Specifically, the width of the wide waveguide (the second waveguide and the third waveguide) in the waveguide array may be 0.2-1 μm, and the width of the narrow waveguide (the first waveguide and the fourth waveguide) may be 0.01-0.2 μm, in the waveguide chain The length of one period (here, the length of a first waveguide connected to a second waveguide in the horizontal direction, or the length of a third waveguide connected to a fourth waveguide in the horizontal direction) may be 0.5-3 μm. It should be noted that the specific parameters of each part of the 
Since the coupling efficiency of the grating coupler to the optical signal is higher as the center wavelength of the optical signal is closer to the coupling center wavelength, in order to make the coupling efficiency of the grating coupler to be coupled to the optical signal higher, it is necessary to make the coupling center wavelength of the grating coupler Near the center wavelength of the optical signal to be coupled. Moreover, since the total normalized transmission spectrum of the grating coupler is a superposition of the sub-normalized transmission spectra corresponding to different coupling center wavelengths of the waveguides of different widths, the superposition principle of the normalized transmission spectrum can be The normalized transmission spectrum of the grating coupler is decomposed into a superposition of a plurality of sub-normalized transmission spectra, and the coupling center wavelengths corresponding to the plurality of sub-normalized transmission spectra are respectively set to a specified central wavelength, so that a plurality of waveguides having different widths are obtained. Corresponding coupling center wavelengths are respectively located near a plurality of designated center wavelengths, so that the coupling center wavelengths corresponding to the total normalized transmission spectra of the plurality of different width normalized transmission spectra are superposed on the optical signals to be coupled Near the center wavelength, so that the grating coupler has a higher coupling efficiency for the coupled optical signal. Among them, a waveguide having a center wavelength near a specified center wavelength has a high coupling efficiency when transmitting an optical signal of the specified center wavelength. When the coupling center wavelengths of the waveguides of different widths are respectively near a plurality of different designated center wavelengths, the coupling efficiency when transmitting the corresponding optical signal of the specified center wavelength is high. Wherein, the coupling center wavelength is near the specified center wavelength, and the difference between the coupling center wavelength and the designated center wavelength is small, and the difference can be set according to actual needs.

Situation 1:
The waveguides in the waveguide array are all TE polarization dependent waveguides or both are TM polarization dependent waveguides.
When the waveguide has a high coupling efficiency when transmitting an optical signal of a TE polarization mode of a specified center wavelength, for example, greater than a first predetermined threshold, it may be referred to as a TE polarization-dependent waveguide. The first preset threshold is usually larger (for example, 85%), and may be set according to actual needs, which is not limited herein. Since the coupling efficiency of the waveguide of the same width is different when transmitting the optical signals of different polarization modes of the specified center wavelength, the coupling efficiency of the TE polarization-dependent waveguide when transmitting the optical signal of the TM polarization mode of the specified center wavelength may be high or possible. The lower, ie, polarization-dependent waveguide, does not guarantee a high coupling efficiency when transmitting a TM polarization-dependent optical signal of a specified center wavelength. Similarly, when the waveguide has a high coupling efficiency when transmitting an optical signal of a TM polarization mode of a specified center wavelength, for example, greater than a first predetermined threshold, it may be referred to as a TM polarization-dependent waveguide, and the TM polarization-dependent waveguide cannot guarantee transmission. A high coupling efficiency is obtained when a TE polarization-related optical signal of a central wavelength is specified.
When the waveguides in the grating coupler are TE polarization-dependent waveguides, the coupling efficiency of the TE polarization-dependent waveguides of different widths is higher when transmitting the corresponding TE-polarization mode optical signals of the specified 
Similar to the case where the waveguides in the grating coupler are both TE polarization dependent waveguides, when the waveguides in the grating coupler are all TM polarization dependent waveguides, the grating coupler may be referred to as a TM polarization dependent grating coupler. The TM polarization-dependent grating coupler has a high coupling efficiency when transmitting the optical signal to be coupled in the TM polarization mode.
Meanwhile, since the TE/TM polarization-dependent grating coupler includes a plurality of waveguides having different widths, the total normalized transmission spectrum of the grating coupler is a plurality of waveguides having different widths. Sub-normalized transmission spectra are superimposed to increase the bandwidth of the grating coupler.
Illustratively, a TE polarization dependent grating coupler will be described in detail herein as an example. In the waveguide core layer shown in Figure 5, the waveguides in the waveguide array may all be TE polarization dependent waveguides. Specifically, the thickness of the waveguide core layer may be 0.2-0.4 μm, the width of the sub-micron waveguide may be 0.4-0.6 μm, and the width of the wide end of the first tapered waveguide connected thereto may be 20-40 μm, the length of the waveguide array. It may be 20-40 μm, and the width of the waveguide array may be 20-30 μm. The waveguide chain may include a wide waveguide and a narrow waveguide in one period, the wide waveguide may have a width of 200-700 nm, and the narrow waveguide may have a width of 250 nm or less, but the wide waveguide in the first waveguide group 71 is the second waveguide 92. The specific width 
For example, when the center wavelength of the optical signal to be coupled is 1550 nm, the specified center wavelengths may be set to 1520 nm, 1540 nm, 1560, and 1580, respectively. Two waveguides of different widths in the first waveguide group 71 transmit light of the TE polarization mode. The coupling center wavelengths of the signals can be 1520 nm and 1540 nm, respectively. The two waveguides have the highest coupling efficiency when transmitting the TE polarization mode optical signals with the specified center wavelengths of 1520 nm and 1540 nm, respectively, and the two coupled center wavelengths respectively correspond to the sub-wavelengths. The normalized transmission spectrum after normalized transmission spectrum superposition corresponds to a coupling center wavelength of 1530 nm. The two waveguides of different widths in the second waveguide group 72 may have a coupling center wavelength of 1560 nm and 1580 nm when transmitting the optical signals of the TE polarization mode, respectively, and the two waveguides transmit TE polarizations having a specified center wavelength of 1560 nm and 1580 nm, respectively. The coupling efficiency of the mode optical signal is the highest, and the coupled center wavelength corresponding to the normalized transmission spectrum of the two coupled center wavelengths respectively corresponding to the sub-normalized transmission spectrum is 1570 nm. The supernormalized transmission spectra of the four coupling center wavelengths are superimposed to obtain a total normalized transmission spectrum of the grating coupler as shown in FIG. 6. A schematic diagram of the coupling effect of the grating coupler on an optical signal having a center wavelength of 1550 nm can be seen in FIG. It should be noted that the 
It can be seen from FIG. 6 that the coupling center wavelength of the grating coupler when transmitting the optical signal of the TE polarization mode is 1550 nm, which is consistent with the center wavelength of the optical signal to be coupled, and thus has the highest coupling efficiency when transmitting the TE polarization mode to be coupled optical signal. . Meanwhile, in FIG. 6, the 3dB bandwidth of the total normalized transmission spectrum of the grating coupler corresponds to a wavelength range of about 100 nm, that is, the bandwidth of the TE polarization-dependent grating coupler is increased to about 12.5 THz. Therefore, compared with the prior art, the TE polarization-dependent grating coupler provided by the embodiment of the invention can significantly improve the bandwidth when transmitting the optical signal of the TE polarization mode of the specified center wavelength, thereby significantly improving the transmittable optical signal. The amount of information.
Similar to the TE polarization-dependent grating coupler, the TM polarization-dependent grating coupler can improve the coupling efficiency and bandwidth when transmitting the optical signal of the TM polarization mode of the specified center wavelength.
Since the TE polarization-dependent grating coupler can ensure a high coupling efficiency when transmitting a TE polarization mode optical signal of a specified center wavelength, it cannot guarantee a high optical signal when transmitting a TM polarization mode of a specified center wavelength. The coupling efficiency, and thus the TE polarization dependent grating coupler, has a strong polarization dependence. Specifically, when a coupling center wavelength of a TE polarization-dependent grating coupler transmitting a TE polarization-related optical signal is 1550 nm, the coupling center wavelength of the waveguide when transmitting the optical signal of the TM polarization mode is 1556 nm, and Not 1550nm. If the center wavelength of the optical signal to be coupled is 1550 nm, the coupling efficiency of the grating coupler when transmitting the optical signal of the TE polarization mode is high, and the coupling efficiency of the optical signal transmitting the TM polarization mode is low, so that the grating coupler is The 
Moreover, since the optical signal to be coupled is usually not a complete TE polarization mode optical signal or a complete TM polarization mode optical signal, it can be decomposed into mutually orthogonal TE polarization components. And the TM polarization component, and the TE/TM polarization-dependent grating coupler can only ensure the coupling efficiency of the optical signal of one of the polarization components is high, but the coupling efficiency of the other polarization component is not guaranteed, that is, The PDL is larger. Thus, the total coupling efficiency of the TE/TM polarization dependent grating coupler to the optical signal is low.
Case 2:
The waveguide in the waveguide array may include a horizontally polarized TE polarization-dependent waveguide and a vertically polarized TM polarization-dependent waveguide, and the coupling efficiency of the TE polarization-related waveguide when transmitting the TE signal of the specified central wavelength in the polarization mode is greater than that of the first With a threshold, the coupling efficiency of the TM polarization-dependent waveguide when transmitting the optical signal of the TM polarization mode of the specified center wavelength is greater than the first predetermined threshold.
It can be seen from Case 1 that when the waveguides of different widths in the grating coupler waveguide array include the TE polarization-
It can be seen that the grating coupler in Case 2 can improve the coupling bandwidth and coupling efficiency of the optical signal when transmitting the specified center wavelength, and is independent of the polarization mode, and thus can be called a polarization-independent grating coupler.
In the polarization-independent grating coupler provided in Case 2, the number and position of the TE polarization-dependent waveguide and the TM polarization-related waveguide in the waveguide array are not specifically limited in the embodiment of the present invention. Illustratively, the waveguides in the partial waveguide group may be TE polarization-dependent waveguides, and the waveguides in other waveguide groups may be TM polarization-dependent waveguides; or partial waves in any waveguide chain The guide can be a TE polarization dependent waveguide, while the remaining waveguides can be TM polarization dependent waveguides.
Optionally, the waveguide chain in the waveguide array is a TE polarization-dependent waveguide chain or a TM polarization-dependent waveguide chain, and the TE polarization-dependent 
Preferably, the TE polarization dependent waveguide and the TM polarization dependent waveguide are arranged adjacent to each other in the waveguide array. Specifically, in any of the waveguide chains, the TE polarization-dependent waveguide and the TM polarization-related waveguide may be adjacently arranged, and two adjacent waveguides located in adjacent waveguide chains may be TE polarization-dependent waveguides and TM polarization correlation, respectively. The waveguide. Exemplarily, in the waveguide array shown in FIG. 5, the first waveguide and the fourth waveguide may be TM polarization-dependent waveguides, and the second waveguide and the third waveguide may be TE polarization-related waveguides, as shown in FIG. 9 . The illustrated structure of the waveguide core layer wherein the obliquely filled waveguide is a TM polarization dependent waveguide and the other waveguides are TE polarization dependent waveguides. Wherein, in the first waveguide chain, the adjacent first waveguide and the second waveguide are respectively a TM polarization-dependent waveguide and a TE polarization-related waveguide; and in the second waveguide chain, the adjacent third waveguide and the second waveguide The four waveguides are respectively a TE polarization-dependent waveguide and a TM polarization-related waveguide; the first waveguide in the first waveguide chain is adjacent to the third waveguide in the second waveguide chain and is respectively a TM polarization-dependent waveguide and a TE polarization-dependent waveguide a waveguide; a second waveguide in the first waveguide chain adjacent to the fourth 
Since the optical signal can usually be decomposed into the TE polarization mode and the TM polarization mode, and the spot of the optical signal is small when coupled by the grating coupler, the area corresponding to the grating coupler is small, when the TE polarization related waveguide and the TM polarization are When the associated waveguides are adjacently arranged, the grating coupler can simultaneously include a plurality of TE polarization-related waveguides and TM polarization-related waveguides in the corresponding spot region, so that the TE polarization component in the optical signal can be correlated by multiple TE polarizations. The waveguide is coupled into the grating coupler, and the TM polarization component can be phased with the TE polarization A plurality of TM polarization-dependent waveguides adjacent to the waveguide are coupled into the grating coupler, so that the coupling efficiency of the grating coupler to the optical signal can be improved.
Case 3:
The waveguide in the waveguide array includes a polarization-independent waveguide, and the polarization-dependent waveguide transmits the optical signal of the TE polarization mode at a specified center wavelength and the polarization-dependent loss when transmitting the optical signal of the TM polarization mode at a specified center wavelength is smaller than the second preset. Threshold.
The second preset threshold is usually small (for example, 0.1 dB), and may be set according to actual conditions, which is not limited herein. The PDL is smaller than the second preset threshold, that is, the PDL is small, so that the polarization-independent waveguide has similar coupling efficiency when transmitting the optical signal of the TE polarization mode of the specified center wavelength and transmitting the optical signal of the TM polarization mode of the specified center wavelength, that is, The polarization mode has little effect on the coupling efficiency of the polarization-independent waveguide.

At the same time, since the waveguide of any width transmits the optical signal of the TE polarization mode, a coupling center wavelength and a sub-normalized transmission spectrum corresponding to the TE polarization mode can be generated; meanwhile, when transmitting the optical signal of the TM polarization mode, It is also possible to generate a coupled center wavelength and a sub-normalized transmission spectrum corresponding to the TM polarization mode. Therefore, the normalized transmission spectrum of the TE polarization mode corresponding to the grating coupler is a superposition of the sub-normalized transmission spectra generated by the plurality of polarization-independent waveguides having different widths; meanwhile, the grating coupler corresponds to the TM polarization mode The normalized transmission spectrum is also a superposition of the sub-normalized transmission spectra produced by a plurality of polarization-independent waveguides of different widths. Therefore, no The grating coupler provided by the embodiment of the invention can 
It can be seen that the grating coupler provided in Case 3 can improve the coupling bandwidth and coupling efficiency of the optical signal, and is not limited by the polarization mode of the optical signal, and thus can also be called a polarization-independent grating coupler.
Illustratively, a top view of a polarization-independent grating coupler provided by an embodiment of the present invention can be seen in FIG. 10. The grid-filled slot waveguide is a polarization-independent waveguide, and the obliquely-filled symmetric waveguide is a TM polarization-dependent waveguide. The other waveguides are TE polarization dependent waveguides. Of course, waveguides other than polarization-independent waveguides may also be TE polarization-dependent waveguides, or both are TM polarization-dependent waveguides. The number and position of the polarization-independent waveguides in the grating coupler are not limited in the embodiment of the present invention.
Preferably, the waveguides in the waveguide array may also be polarization-independent waveguides. In this case, any waveguide in the waveguide array can make the coupling efficiency of the optical signals of the TE polarization mode and the TM polarization mode higher, thereby improving the waveguide. The coupling efficiency of the optical signal.
Illustratively, a top view of a polarization-independent grating coupler waveguide core layer provided by an embodiment of the present invention can be seen in FIG. 11. The grid-filled slot waveguide and the grid-filled symmetric waveguide are both polarization-independent waveguides. The waveguide core layer may have a thickness of 220 nm, and the waveguide array may include two waveguide groups, and any one of the waveguide chains may include two waveguides having different widths in one cycle. The wide waveguide can be a polarization-independent slot waveguide, and the narrow waveguide can be a polarization-independent symmetric waveguide. The width of the narrow waveguide can be around 220 nm, and the effective refractive index of such a narrow waveguide in the TE polarization mode is similar to the 
Further, in the case of the grating coupler provided in Case 1, Case 2, and Case 3, the waveguide array may further include a second tapered waveguide for connecting waveguides having different widths in the waveguide chain, thereby being capable of reducing The energy loss when an optical signal is converted from one waveguide to another waveguide of a different width for transmission. Illustratively, a top view of the waveguide core layer including the second tapered waveguide 10 can be seen in FIG.
In the above grating coupler, the waveguide chains in the waveguide array may be arranged in parallel; or the waveguide chains may be arranged at an angle to form a fan-ring waveguide array. When the waveguide chains are arranged at an angle to form a fan-ring waveguide array and then connected to the first tapered waveguide, the length of the first tapered waveguide can be reduced, thereby saving the area occupied by the first tapered waveguide. Illustratively, a top view of a waveguide core layer of a grating coupler having a fan-ring waveguide array can be seen in FIG. The fan-ring waveguide array may have a length of 10-15 μm and a radius of 10-30 μm.

In the above grating coupler, the waveguide in the waveguide array may be a strip waveguide, a ridge waveguide or a slit waveguide or other type of waveguide, which is not limited herein. Furthermore, the submicron waveguides in the grating coupler described above may also be strip waveguides, ridge waveguides or slot waveguides or other types of waveguides.
In addition, in the above grating coupler, a side of the substrate layer not in contact with the lower confinement layer may further have a distributed Bragg Reflection (DBR) or a metal reflective layer to improve the optical signal inside the grating coupler at the substrate layer. The reflectivity prevents the optical signal from leaking out of the substrate layer to the grating coupler, thereby improving the coupling efficiency of the grating coupler.
Moreover, in the grating coupler, the incident surface of the optical signal may be covered with a polysilicon layer to reduce signal reflection of the external light signal on the incident surface of the grating coupler, thereby improving the optical signal that can be diffracted into the grating coupler. Improve the coupling efficiency of the grating coupler.
Of course, on the basis of the above-mentioned grating coupler, the refractive index matching liquid or other related art in the prior art can be combined to improve the coupling efficiency of the grating coupler, which is not limited in the embodiment of the present invention.
It should be noted that the parameter values of the components in the grating coupler according to the embodiment of the present invention are only exemplified, and may be set according to actual conditions, which is not limited by the embodiment of the present invention.
Embodiments of the present invention provide a grating coupler including at least two waveguide groups in a waveguide array of a 
An embodiment of the present invention provides a method for fabricating a grating coupler. Referring to FIG. 16, the main steps may include:
101. Prepare a substrate layer.
102. On the basis of the substrate layer, a lower confinement layer is prepared.
103. Prepare a waveguide core layer on the basis of the lower confinement layer.
The waveguide core layer comprises a submicron waveguide, a first tapered waveguide and a waveguide array; the waveguide array comprises at least two waveguide groups, the waveguide group comprises at least one waveguide chain, the waveguide chain comprises at least two waveguides of different widths, and the waveguide in the waveguide chain Connected to each other, the width and arrangement of the waveguides in the waveguide chain included in the same waveguide group are the same, and the width and/or the arrangement of the waveguides in the waveguide chains included in different waveguide groups are different. Wherein one end of the waveguide chain in the waveguide array is connected to one end of 
104. On the basis of the waveguide core layer, an upper confinement layer is prepared.
In the grating coupler obtained by the above preparation steps, since the waveguide array may include at least two different waveguide groups, each waveguide group may include at least one waveguide chain, and each waveguide chain At least two waveguides having different widths may be included, and the width and arrangement of the waveguides in the waveguide chain included in the same waveguide group are the same, and the width and/or arrangement of the waveguides in the waveguide chain included in different waveguide groups are different, and thus the grating coupler is A plurality of waveguides having different widths may be included. Since the effective refractive indices of the optical signals corresponding to the waveguides having different widths are different, the plurality of waveguides having different widths may correspond to a plurality of different effective refractive indices, thereby generating a plurality of coupling center wavelengths and a plurality of coupling center wavelengths corresponding to each other. Transmission spectrum. Therefore, the total normalized transmission spectrum of the grating coupler is a superposition of sub-normalized transmission spectra corresponding to different coupling center wavelengths produced by a plurality of waveguides having different widths. The 3dB wavelength range in the total normalized transmission spectrum of the grating coupler provided by the embodiment of the present invention is compared with the normalized transmission spectrum of a conventional grating coupler which generally includes only one width of the waveguide (for example, as shown in FIG. 1). Significantly increased, thereby effectively increasing the bandwidth of the grating coupler, thereby increasing the amount of information of the optical signal that can be transmitted.
Referring to FIG. 17, the preparation of the waveguide core layer in step 103 may specifically include steps 201-204:
201. Prepare a waveguide.

The waveguide prepared in this step may be a strip waveguide, a ridge waveguide, a slit waveguide or other type The waveguide is not limited here.
202. Connect at least two waveguides having different widths to form a waveguide chain.
This step may include a plurality of waveguides having different widths in the waveguide chain. The waveguides having different widths may be periodically or pseudo-periodically arranged, which is not limited herein.

The waveguide arrays in which the waveguide chains are arranged form a grating, wherein the gratings may be uniform gratings or non-uniform gratings, and the optical signals to be coupled may be coupled by gratings and diffraction characteristics. The waveguide chains in the waveguide array may be arranged in parallel or may be arranged at an angle to form a fan-ring waveguide array to reduce the length of the first tapered waveguide connected thereto, thereby saving the area occupied by the first tapered waveguide.
204. Connect one end of the waveguide chain in the waveguide array to one end of the first tapered waveguide, and connect the narrow end of the first tapered waveguide to the sub-micron waveguide to form a waveguide core layer.
Further, the widths of two adjacent waveguides in the waveguide chain in the waveguide array may be different, and the widths of two adjacent waveguides located on adjacent waveguide chains may be different. Specifically, in steps 202 and 203, waveguides having different widths may be staggered, thereby reducing area waste, utilizing the area of the waveguide core layer as much as possible, making the structure more compact, increasing the number of waveguides and the waveguide. The distribution ratio of the core layer, thereby improving the coupling efficiency of the grating coupler.
Specifically, the foregoing step 201 may specifically include:
301. Determine a set of effective refractive indices corresponding to a specified center wavelength according to a grating equation.
The grating equation shows the correspondence between the coupling center wavelength and the effective refractive index, and thus the set of 
302. Determine a width set of the waveguide according to the set of effective refractive indices, and prepare the waveguide according to the width set of the waveguide.
Due to the characteristics, boundary conditions and other factors of optical signals of different polarization modes, the same The different refractive modes of the different width modes of the waveguides of different widths are different, that is, the widths of the waveguides corresponding to the same effective refractive index are different in different polarization modes, and thus step 302 may specifically include steps 401-402 and steps 501-502. Happening:
401. Determine, in a horizontally polarized TE polarization mode, a set of widths of TE polarization dependent waveguides according to a set of effective refractive indices. The coupling efficiency of the TE polarization-dependent waveguide when transmitting the optical signal of the TE polarization mode of the specified center wavelength is greater than the first preset threshold. A description of the TE polarization dependent waveguide can be found in the device embodiment.
402. Prepare a TE polarization dependent waveguide according to a width set of TE polarization dependent waveguides.
After determining the width set of the TE polarization-dependent waveguide in step 401, a TE-polarization-dependent waveguide of a corresponding width can be prepared according to the width value in the width set of the TE polarization-dependent waveguide, so that the waveguide array can include multiple widths. Different TE polarization-related waveguides make the normalized transmission spectrum of the grating coupler superimpose the normalized transmission spectra of multiple TE polarization-related waveguides with different widths, so that the TE polarized light signal in the preset wavelength range can be significantly improved. The coupling bandwidth effectively increases the amount of information of the transmittable TE-polarized light signal.

501. Determine a set of widths of the TM polarization-dependent waveguides according to a set of effective refractive indices in a vertically polarized TM polarization mode. The coupling efficiency of the TM polarization-dependent waveguide when transmitting the optical signal of the TM polarization mode of the specified center wavelength is greater than the first preset threshold. A description of the TM polarization dependent waveguide can be found in the device embodiment.
502. Prepare a TM polarization-dependent waveguide according to a width set of the TM polarization-dependent waveguide.
After determining the width set of the TM polarization-dependent waveguide in step 501, a TM polarization-dependent waveguide of a corresponding width can be prepared according to the width value in the width set of the TM polarization-dependent waveguide, so that the waveguide array can include multiple widths. Different TM polarization-related waveguides make the normalized transmission spectrum of the grating coupler superimpose the normalized transmission spectra of multiple TM polarization-dependent waveguides with different widths, so that the TM polarized light signal in the preset wavelength range can be significantly improved. The coupling bandwidth effectively increases the amount of information of the transmittable TM polarized light signal.
Optionally, the waveguides in the waveguide array comprise TE polarization dependent waveguides and TM polarization dependent waveguides. Specifically, the TE polarization-dependent waveguides having different widths obtained by the steps 401 and 402 and the TM polarization-related waveguides having different widths obtained by the steps 501 and 502 can be simultaneously included in the waveguide array, thereby improving the grating coupler. The coupling bandwidth and coupling efficiency and the amount of information of the optical signal that can be transmitted can be found in the description of the device embodiment. Further, the TE polarization-related waveguide and the TM polarization-related waveguide can be arranged in the waveguide array to better improve the coupling efficiency of the grating coupler. For details, refer to the description in the device embodiment.

601. Determine a first mapping relationship according to a grating equation and a correspondence between an effective refractive index of the TE polarization mode and a width of the waveguide related to the TE polarization, where the first mapping relationship is a waveguide in which the coupling center wavelength is related to the TE polarization in the TE polarization mode. The mapping relationship of width.
602. Determine a second mapping relationship according to a grating equation and a correspondence between an effective refractive index and a width of a waveguide related to the polarization of the polarization in the vertically polarized TM polarization mode, where the second mapping relationship is a coupling center wavelength and a TM polarization correlation in the TM polarization mode. The mapping relationship of the width of the waveguide.
603. Determine, according to the first mapping relationship and the second mapping relationship, a set of widths of the polarization-independent waveguides, such that a polarization-independent waveguide having a width within the width set has a coupling efficiency when transmitting an optical signal of a TE polarization mode of a specified center wavelength. The coupling efficiency is greater than the third predetermined threshold and is greater than the third predetermined threshold when transmitting the optical signal of the TM polarization mode of the specified center wavelength.

Preparing a polarization-independent waveguide according to the set of widths determined in step 603, the waveguide can be made The array includes a plurality of polarization-independent waveguides, or the waveguides in the waveguide array may be polarization-independent waveguides, thereby improving the coupling bandwidth and coupling efficiency of the grating coupler to the optical signal, and the information amount of the optical signal that can be transmitted. For details, refer to the description in the device embodiment.
Further, the above step 202 may specifically include: connecting at least two waveguides having different widths through the second tapered waveguide to form a waveguide chain. Wherein, the second tapered waveguide for connecting the waveguides having different widths can reduce the energy loss when the optical signal is converted by one width waveguide to another waveguide having a different width.
In addition, in the above-mentioned grating coupler provided by the embodiment of the present invention, the prior art such as DBR, metal reflective layer, polysilicon layer, and refractive index matching liquid may be combined to improve the coupling efficiency of the grating coupler.
An embodiment of the present invention provides a method for fabricating a grating coupler. The waveguide array of the obtained grating coupler waveguide core layer includes at least two waveguide groups, and each waveguide group includes at least one waveguide chain, and each waveguide chain includes at least one waveguide chain. Two waveguides of different widths, so that the grating coupler can include a plurality of waveguides of different widths, which can correspond to a plurality of different effective refractive indices, so that a plurality of coupling center wavelengths and a normalized transmission spectrum can be generated. Thus, the total normalized transmission spectrum of the grating coupler is a superposition of the sub-normalized transmission spectra of a plurality of waveguides of different widths, compared to the normalized transmission spectrum of a conventional 
In the several embodiments provided by the present application, it should be understood that the disclosed grating coupler and method of fabrication may be implemented in other ways. The above is only a specific embodiment of the present invention, but the scope of the present invention is not limited thereto, and any person skilled in the art can easily think of changes or substitutions within the technical scope of the present invention. It should be covered by the scope of the present invention. Therefore, the scope of the invention should be determined by the scope of the appended claims.
Claims
A grating coupler, comprising:
a substrate layer, a lower confinement layer, a waveguide core layer and an upper confinement layer arranged in sequence;
The waveguide core layer includes a submicron waveguide, a first tapered waveguide, and a waveguide array;
The waveguide array includes at least two waveguide groups, the waveguide group includes at least one waveguide chain, the waveguide chain includes at least two waveguides having different widths, and the waveguides in the waveguide chain are connected to each other, the same waveguide The width and arrangement of the waveguides in the waveguide chain included in the group are the same, and the width and/or the arrangement of the waveguides in the waveguide chain included in the waveguide group are different;
Wherein one end of the waveguide chain in the waveguide array is connected to one end of the first tapered waveguide, and a narrow end of the first tapered waveguide is connected to the sub-micron waveguide.

The grating coupler according to claim 2, wherein said waveguide array comprises a first waveguide group and a second waveguide group, said first waveguide group comprises a first waveguide chain, and said second waveguide group comprises Two waveguide chains;
The first waveguide chain includes a first waveguide and a second waveguide, the first waveguide and the second waveguide being different in width and adjacent to each other;
The second waveguide chain includes a third waveguide and a fourth waveguide, the third waveguide and the fourth waveguide are different in width and adjacent to each other;
The first waveguide and the third waveguide have different widths and are adjacently arranged;
The second waveguide and the fourth waveguide have different widths and are adjacently arranged.
A grating coupler according to any one of claims 1 to 3, wherein said waveguide in said waveguide array comprises a horizontally polarized TE polarization dependent waveguide and a vertically polarized TM polarization dependent waveguide;
Wherein the TE polarization-dependent waveguide has a coupling efficiency greater than a first predetermined threshold when transmitting an optical signal of a TE polarization mode of a specified center wavelength; and the TM polarization-dependent waveguide transmits a light of a TM polarization mode of a specified center wavelength The coupling efficiency of the signal is greater than the above A preset threshold.
The grating coupler according to claim 4, wherein said waveguide chain in said waveguide array is a TE polarization-dependent waveguide chain 
Wherein the waveguides in the TE polarization-dependent waveguide chain are all TE polarization-related waveguides, and the waveguides in the TM polarization-dependent waveguide chain are all the TM polarization-related waveguides.
The grating coupler according to claim 4, wherein said TE polarization-dependent waveguide and said TM polarization-related waveguide are adjacently arranged in said waveguide array.
The grating coupler according to claim 3, wherein said first waveguide and said fourth waveguide are TM polarization dependent waveguides, and said second waveguide and said third waveguide are TE polarization dependent waveguide.
A grating coupler according to any one of claims 1 to 3, wherein said waveguide in said waveguide array comprises a polarization-independent waveguide, said polarization-independent waveguide transmitting a TE polarization mode at a specified central wavelength The polarization dependent loss PDL of the optical signal and the optical signal of the TM polarization mode at a specified center wavelength is less than a second predetermined threshold.
The grating coupler according to claim 8, wherein said polarization-independent waveguide has a coupling efficiency when transmitting an optical signal of a TE polarization mode of a specified center wavelength is greater than a third predetermined threshold, and transmits a specified center wavelength The coupling efficiency of the TM polarization mode optical signal is greater than the third predetermined threshold.
The grating coupler of claim 9 wherein said waveguides in said waveguide array are said polarization independent waveguides.
The grating coupler according to any one of claims 1 to 10, further comprising:

The grating coupler according to any one of claims 1 to 11, wherein the waveguide chains are arranged in parallel;
Alternatively, the waveguide chains are arranged at an angle to form a fan-ring waveguide array.
A grating coupler according to any of claims 1-12, characterized in that The waveguide in the waveguide array is a strip waveguide, a ridge waveguide or a slit waveguide.
A method for preparing a grating coupler, comprising:
Preparing a substrate layer;
Forming a lower confinement layer on the basis of the substrate layer;
Forming a waveguide core layer on the basis of the lower confinement layer, the waveguide core layer including a submicron waveguide, a first tapered waveguide, and a waveguide array; the waveguide array includes at least two waveguide groups, the waveguide group including At least one waveguide chain, the waveguide chain comprising at least two waveguides having different widths, the waveguides in the waveguide chain being connected to each other, and the waveguides included in the same waveguide group have the same width and arrangement structure in the waveguide chain, Different widths and/or arrangements of waveguides in the waveguide chain included in different waveguide groups are different;
Wherein one end of the waveguide chain in the waveguide array is connected to one end of the first tapered waveguide, and a narrow end of the first tapered waveguide is connected to the sub-micron waveguide;
On the basis of the waveguide core layer, an upper confinement layer is prepared.

Preparing the waveguide;
Connecting at least two of the waveguides having different widths to form the waveguide chain;
Aligning the waveguide chains into the waveguide array such that the waveguide array includes at least two of the waveguide groups, the waveguide group including at least one waveguide chain, and the same waveguide group includes waveguides in the waveguide chain The width and the arrangement are the same, and the width and/or the arrangement of the waveguides in the waveguide chain included in the waveguide group are different;
Connecting one end of the waveguide chain in the waveguide array to one end of the first tapered waveguide, connecting a narrow end of the first tapered waveguide to the sub-micron waveguide, thereby forming the waveguide core Floor.
The method according to claim 14 or 15, wherein the width of adjacent two waveguides in the waveguide chain is different, and the widths of two adjacent waveguides located on adjacent waveguide chains are different.
A method according to any of claims 14-16, wherein said waveguide in said waveguide array comprises a horizontally polarized TE polarization dependent waveguide and a vertical polarization TM Polarization dependent waveguide;
Wherein the TE polarization-dependent waveguide has a coupling efficiency greater than a first predetermined threshold when transmitting an optical signal of a TE polarization mode of a specified center wavelength; and the TM polarization-dependent waveguide transmits a light of a TM polarization mode of a specified center wavelength The coupling efficiency at the time of the signal is greater than the first predetermined threshold.

The method according to claim 18, wherein said polarization-independent waveguide has a coupling efficiency when transmitting an optical signal of a TE polarization mode of a specified center wavelength is greater than a third predetermined threshold, and is transmitted at a TM of a specified central wavelength. The coupling efficiency of the optical signal of the polarization mode is greater than the third predetermined threshold.
A method according to any one of claims 14 to 19, wherein said waveguides of different widths in said waveguide chain are connected by a second tapered waveguide.